


110 HR 6326 IH: Military Family Support Act of

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6326
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a Federal employees program to authorize
		  the use of leave by caregivers for family members of certain individuals
		  performing military service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Family Support Act of
			 2008.
		2.Federal employees
			 program for use of leave by caregivers for family members of individuals
			 performing certain military service
			(a)Federal
			 employees program
				(1)DefinitionsIn
			 this subsection:
					(A)CaregiverThe
			 term caregiver means an individual who—
						(i)is
			 an employee;
						(ii)is
			 at least 18 years of age; and
						(iii)is
			 capable of self care and care of children or other dependent family members of
			 a qualified member of the Armed Forces.
						(B)Covered period
			 of serviceThe term covered period of service means
			 any period of service performed by an employee as a caregiver—
						(i)while the
			 individual who designated the caregiver under paragraph (3)(A) remains a
			 qualified member of the Armed Forces; or
						(ii)after being
			 designated as the caregiver under paragraph (3)(B) and while the applicable
			 qualified member of the Armed Forces remains a qualified member of the Armed
			 Forces.
						(C)EmployeeExcept
			 as provided under paragraph (5), the term employee has the meaning
			 given under section 6331 of title 5, United States Code.
					(D)Family
			 memberThe term family member includes—
						(i)individuals for
			 whom the qualified member of the Armed Forces provides medical, financial, and
			 logistical support (such as housing, food, clothing, or transportation);
			 and
						(ii)children under
			 the age of 19 years, elderly adults, persons with disabilities, and other
			 persons who are unable to care for themselves in the absence of the qualified
			 member of the Armed Forces.
						(E)Qualified member
			 of the armed forcesThe term qualified member of the Armed
			 Forces—
						(i)means—
							(I)a
			 member of a reserve component of the Armed Forces as described under section
			 10101 of title 10, United States Code, who has received notice to report to, or
			 is serving on, active duty in the Armed Forces in support of a contingency
			 operation as defined under section 101(a)(13) of title 10, United States Code;
			 or
							(II)a
			 member of the Armed Forces on active duty who is eligible for hostile fire or
			 imminent danger special pay under section 310 of title 37, United States Code;
			 and
							(ii)includes a member
			 described under clause (i) who is medically discharged or retires from the
			 Armed Forces, but only for the 36 month period beginning on the date of that
			 medical discharge or retirement.
						(2)Establishment of
			 programThe Office of Personnel Management shall establish a
			 program that—
					(A)authorizes a
			 caregiver to—
						(i)use
			 any sick leave of that caregiver during a covered period of service; and
						(ii)use
			 any leave available to that caregiver under subchapter III or IV of chapter 63
			 of title 5, United States Code, during a covered period of service as though
			 that covered period of service is a medical emergency;
						(B)provides a process
			 under which a caregiver provides the employing agency reasonable notice of the
			 need for leave under this section, similar to the process under which notice is
			 provided to the employing agency under subchapter V of chapter 63 of title 5,
			 United States Code; and
					(C)protects employees
			 from discrimination or retaliation for the use of the leave under this section
			 and provides employees with the opportunity to appeal a denial of the use of
			 leave under this section.
					(3)Designation of
			 caregiver
					(A)In
			 generalA qualified member of the Armed Forces shall submit a
			 written designation of the individual who is the caregiver for any family
			 member of that member of the Armed Forces during a covered period of service to
			 the employing agency and the Office of Personnel Management.
					(B)Incapacitated
			 membersIf a qualified member of the Armed Forces who did not
			 submit a designation under subparagraph (A) becomes incapacitated and is unable
			 to submit that designation, a designation under subparagraph (A) may be
			 submitted on behalf of that member by another individual in accordance with
			 regulations prescribed by the Office of Personnel Management after consultation
			 with the Department of Defense.
					(4)Use of caregiver
			 leaveLeave may only be used under this subsection for purposes
			 directly relating to, or resulting from, the designation of an employee as a
			 caregiver.
				(5)Prohibition of
			 coercion
					(A)DefinitionIn
			 this section:
						(i)EmployeeThe
			 term employee has the meaning given under section 2105 of title 5,
			 United States Code.
						(ii)Intimidate,
			 threaten, or coerceThe term intimidate, threaten, or
			 coerce includes promising to confer or conferring any benefit (such as
			 appointment, promotion, or compensation), or taking or threatening to take any
			 reprisal (such as deprivation of appointment, promotion, or
			 compensation).
						(B)ProhibitionAn
			 employee shall not directly or indirectly intimidate, threaten, or coerce, or
			 attempt to intimidate, threaten, or coerce, any other employee for the purpose
			 of interfering with the exercise of any rights which such other employee may
			 have under this Act.
					(6)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Office of
			 Personnel Management shall prescribe regulations to carry out this
			 subsection.
				(7)TerminationThe
			 program under this subsection shall terminate on December 31, 2012.
				(b)GAO
			 reportNot later than June
			 30, 2010, the Government Accountability Office shall submit a report to
			 Congress on the program under subsections (a) that includes—
				(1)an evaluation of
			 the success of the program;
				(2)recommendations for
			 the continuance or termination of the program; and
				(3)a
			 recommendation for the program or an expansion of the Family and Medical Leave
			 Act of 1993.
				(c)OffsetThe
			 aggregate amount authorized to be appropriated for fiscal year 2008 for the use
			 of the Department of Defense for research, development, test and evaluation
			 shall be reduced by $2,000,000.
			
